 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ROBERT D. THORSON,                              CASE NO. C18-136 RSM
 8
                             Petitioner,             ORDER AFFIRMING ORDER
 9         v.                                        DECLINING TO RECUSE

10   UNITED STATES OF AMERICA,

11                           Respondent.

12

13         This matter comes before the Court on Petitioner Robert Thorson’s (“Thorson”)

14   motion for recusal of Judge Martinez, Dkt. 34, and Judge Martinez’s Order, Dkt. 35.

15         Judge Martinez has declined to voluntarily recuse and the matter was referred to

16   the undersigned pursuant to Local Civil Rule 3(f).

17         The applicable recusal statute provides as follows:

18                (a) Any justice, judge, or magistrate judge of the United States shall
                  disqualify himself in any proceeding in which his impartiality might
19                reasonably be questioned.
                  (b) He shall also disqualify himself in the following circumstances:
20                       (1) Where he has a personal bias or prejudice
                  concerning a party, or personal knowledge of disputed
21                evidentiary facts concerning the proceeding;
                         (2) Where in private practice he served as lawyer in
22                the matter in controversy, or a lawyer with whom he


     ORDER - 1
 1                 previously practiced law served during such association as a
                   lawyer concerning the matter, or the judge or such lawyer has
 2                 been a material witness concerning it;
                          (3) Where he has served in governmental employment
 3                 and in such capacity participated as counsel, adviser or
                   material witness concerning the proceeding or expressed an
 4                 opinion concerning the merits of the particular case in
                   controversy . . . .
 5
     28 U.S.C. § 455. Further, 28 U.S.C. § 144 provides that when “the judge before whom
 6
     the matter is pending has a personal bias or prejudice either against him or in favor of any
 7
     adverse party” a party may file an affidavit stating “the facts and reasons for the belief
 8
     that bias or prejudice exists” and the case will be assigned to another judge. “Under both
 9
     statutes, recusal is appropriate where a reasonable person with knowledge of all the facts
10
     would conclude that the judge’s impartiality might reasonably be questioned.” Yagman v.
11
     Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993) (internal quotations and citations
12
     omitted).
13
            In this case, Thorson has failed to show that recusal is warranted or appropriate.
14
     Thorson alleges that Judge Martinez is biased because a large number of Judge
15
     Martinez’s rulings are contrary to law and Judge Martinez has a “very personal intertest
16
     in the female prosecutor.” Dkt. 34 at 2. Regarding the former, “a judge’s prior adverse
17
     ruling is not sufficient cause for recusal.” United States v. Studley, 783 F.2d 934, 939
18
     (9th Cir. 1986). Regarding the latter, Thorson has offered no actual evidence to support
19
     his allegations and seems to lodge the allegation based solely on his disagreement with
20
     Judge Martinez’s legal rulings. Therefore, Thorson has failed to establish any valid
21

22


     ORDER - 2
 1   reason for Judge Martinez to recuse. The Court AFFRIMS Judge Martinez’s order

 2   declining to recuse and DENIES Thorson’s motion.

 3         IT IS SO ORDERED.

 4         Dated this 22nd day of May, 2019.

 5

 6

 7
                                           A
                                           BENJAMIN H. SETTLE
                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
